Citation Nr: 1108510	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable initial rating for status post left calcaneal fracture.

2.  Entitlement to a compensable initial rating for status post right calcaneal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from December 1987 to July 1991 and from June 2005 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in, Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In October 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Seattle RO and a transcript of that hearing is of record.  



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the competent evidence reveals that the Veteran's service-connected residuals of a calcaneal fracture of the left foot are manifested by symptoms that result in moderate disability.

2.  Throughout the rating period on appeal, the competent evidence reveals that the Veteran's service-connected residuals of a calcaneal fracture of the right foot are manifested by symptoms that result in moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial compensable evaluation for status post left calcaneal fracture have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for a 10 percent initial compensable evaluation for status post right calcaneal fracture have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this appeal.

At the October 2010 Travel Board hearing, the Veteran indicated that he would be satisfied with a 10 percent initial rating for each foot.  Specifically, when the Veteran's representative asked if he would be "satisfied with a solid 10 percent for each foot," the Veteran responded "Yes, ma'am."  (See Board hearing Transcript "Tr." at 13.)  The Veteran's representative added "if a further examination is not necessary we would like you to rate based on the evidence provided."  (Id.)  The Board notes that Diagnostic Code 5284 provides for schedular ratings in excess of 10 percent (as described below).  Normally, a veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this case, the Board is granting the full benefit sought on appeal - an initial 10 percent rating for each service-connected foot disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  Id. § 4.3.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Furthermore, consideration should also be given to weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2010); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as this one, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The October 2008 rating decision granted service connection for the left and right foot disabilities and assigned noncompensable initial evaluations under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 pertaining to other foot injuries.  Under this Diagnostic Code, moderate residuals of foot injuries warrant a 10 percent rating, moderately severe residuals warrant a 20 percent rating, and severe residuals warrant a 30 percent rating.  Under the provisions of 38 C.F.R. § 4.31, in every instance where the schedule does not provide for a 0 percent rating, such an evaluation will be assigned when the requirements for a compensable evaluation have not been met.  The Board also observes that the words "moderate," "moderately severe," and "severe" are not defined in the VA's rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  

Considering the pertinent evidence in light of the law and regulations set forth above, the Board finds that the Veteran is entitled to a 10 percent initial rating for the manifestations of his left and right foot fracture residuals because the evidence is at least evenly balanced as to whether these residuals are moderate.  38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 54-56.  The Board will next explain the reasons and bases for these findings.

Upon VA examination in May 2008, the Veteran reported constant bilateral foot pain at a level of 5 (10 being the worst pain).  He stated that has pain while walking or standing, but at rest, he does not have any pain, weakness, stiffness, swelling, or fatigue.  He indicated that he was limited in carrying heavy loads or with prolonged walking, standing or running.  Physical examination of the feet revealed no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  His left foot was tender.  It was further noted that pes planus, pes cavus, hammer toes, and Morton's metatarsalgia were not present.  X-rays of the feet were within normal limits.

An August 2009 VA treatment report indicates that the Veteran's feet are still painful with use of custom made inserts.  However, a foot examination was unremarkable.  X-rays of both feet taken at that time revealed no fractures, malalignment, features of AVN [avascular necrosis] or suspicious calcifications.  The impression was unremarkable bilateral foot series.  A September 2009 VA podiatry report reflects that a foot examination reveal an intact neuro-vascular status with normal appearance of feet.  Exquisite tenderness under the heels at insertion of plantar fascia was noted with a tight gastrox, but no bursa was palpated.  The assessment was tight gastrox, plantar fasciitis, and no palpable bursa.

A September 2009 VA examination report reflects that the Veteran had a normal gait.  His continuing bilateral heel pain was noted as well as limitations regarding standing, walking, and running.  Physical examination of the feet revealed tenderness over both the medial and lateral anterior portion of the calcaneous on both feet with the right worse than the left.  There was no pain or instability on manipulation of the forefoot.  Additionally, the skin of his feet and his shoes both showed no evidence of abnormal weightbearing.  The diagnosis was bilateral plantar fasciitis.

At the October 2010 Board hearing, the Veteran testified that he has chronic pain in each heel that does not go away even when he is sitting.  (See Tr. at 3.)  The Veteran also testified that he wears custom-made orthotic insoles.  (Id.)  He stated that he was taking the medications Gababentin and acetaminophen.  (Id. at 4.)  He added that his regular activities have been limited because he cannot put a lot of pressure on his feet on a regular basis.  (Id. at 10.)  The Veteran's January 2009 notice of disagreement and July 2009 substantive appeal contain contentions similar to those made at the October 2010 hearing and the May 2008 and September 2009 VA examinations.  The Board notes that the Veteran is competent and credible to report symptoms, such a pain, related to his bilateral foot disabilities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting a lay person is competent to report observable symptoms because this requires only personal knowledge, not medical expertise, as it comes through the senses).

In light of the evidence reviewed above, the Board finds that the Veteran's left and right foot disabilities more closely approximate the criteria for the next-higher, moderate rating under Diagnostic Code 5284.  38 C.F.R. § 4.7.  The Veteran has testified to constant, chronic bilateral heel pain.  He has also reported limitations caused by his foot pain, to include on his ability to stand, walk, and run.  The May 2008 VA examination report noted the Veteran's left foot tenderness.  An August 2009 VA treatment report notes exquisite tenderness under heels at insertion of plantar fascia with a tight gastrox.  Further, the September 2009 VA examination report revealed tenderness over both the medial and lateral anterior portion of the calcaneous on both feet with the right worse than the left.  The Veteran also testified at the October 2010 Board hearing that he takes medications for the pain in his feet and he wears custom-made inserts.

Because the current decision grants the full benefit the Veteran is seeking (i.e., a 10 percent rating for each foot), the Board will not analyze whether an initial rating greater than 10 percent is warranted for the service-connected disabilities at issue nor will the Board analyze whether the Veteran is entitled to a higher rating under any other diagnostic code applicable to disabilities of the foot.  The Board also has considered whether the Veteran's rating should be "staged."  The record, however, does not support assigning different percentage disability ratings during the relevant period in question because his service-connected bilateral foot disabilities have not exhibited distinct levels of disability warranting staged ratings.  Fenderson, 12 Vet. App. at 125-26.  As described above, the Veteran's foot disabilities have revealed constant symptoms, such a heel pain, over the rating period on appeal.

In conclusion, the Board finds that the evidence of record during the rating period on appeal more closely approximates the criteria for a 10 percent rating for each service-connected foot disability under Diagnostic Code 5284.  The benefit of the doubt rule has been applied as appropriate.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Extraschedular consideration

Finally, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned for the Veteran's service-connected bilateral foot disability are provided for certain manifestations which the evidence reflects are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral foot disabilities.  Additionally, the Veteran has expressed current satisfaction with a 10 percent rating for each service-connected foot disability. 

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 10 percent for status post left calcaneal fracture is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to an initial rating of 10 percent for status post right calcaneal fracture is granted, subject to the applicable law governing the award of monetary benefits.





____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


